Title: To Thomas Jefferson from Caspar Wistar, 17 July 1803
From: Wistar, Caspar
To: Jefferson, Thomas


          
            
              Dr Sir
            
            Philada. July 17th. 1803—
          
          I received the two french works which accompany this—viz A Plan of Public Education, & a Treatise on the Intellectual Operations, from Mr Livingston the Minister at Paris I am afraid that I have detained them too long & crave therefore that Indulgence you have ever extended 
          to your faithful friend
          
            C. Wistar Junr
            
          
        